                                                                                E-FILED
                                               Monday, 30 September, 2019 03:51:24 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

STONHARD, a division of Stoncor )
Group, Inc.,                    )
                                )
             Plaintiff,         )
                                )
      v.                        )           Case No. 19-cv-03006
                                )
RONALD E. GABRIEL and           )
CENTRAL ILLINOIS COATINGS,      )
INC.,                           )
                                )
             Defendants.        )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on the Motion for Preliminary

Injunction (d/e 4) filed by Plaintiff Stonhard, a division of Stoncor

Group, Inc. (Stonhard). Because Stonhard has not shown a

reasonable likelihood of success on the merits, the motion is

DENIED.

                  I. PROCEDURAL BACKGROUND

     On January 10, 2019, Stonhard filed a Complaint for

Injunctive and Other Relief (d/e 1). Count I of the Complaint

asserts a claim for breach of contract against Defendant Ronald E.


                             Page 1 of 41
Gabriel (Gabriel), a former employee of Stonhard. Stonhard alleges

that Gabriel breached the noncompete provision of the employment

agreement Gabriel entered into with Stonhard by obtaining

employment with, and becoming a shareholder of, Central Illinois

Coatings, Inc. (CIC), a direct competitor of Stonhard in central

Illinois. Count II of the Complaint is a tortious interference claim

against CIC in which Stonhard alleges that CIC has continued to

employ Gabriel despite having knowledge of the employment

agreement Gabriel entered into with Stonhard. Stonhard seeks

monetary damages as well as preliminary and permanent

injunctions against Gabriel and CIC.

     On January 14, 2019, Stonhard filed its Motion for

Preliminary Injunction. Stonhard asks the Court to preliminarily

enjoin Gabriel from performing services for CIC in any capacity;

performing activities that compete with Stonhard in Illinois,

Wisconsin, Michigan, Minnesota, Missouri, Indiana, Iowa, Ohio,

and parts of Kentucky; and using or disclosing any non-public

information that was entrusted to Gabriel by Stonhard or to which

Gabriel had access by virtue of his employment with Stonhard. See

Proposed Order (d/e 6), ¶¶ 1-2; Transcript (d/e 24), at 15
                             Page 2 of 41
(Stonhard’s counsel noting that Iowa should have been included in

the proposed order but was not). Stonhard also asks the Court to

enjoin CIC from employing Gabriel, receiving services from Gabriel

in any capacity, and using any non-public information belonging to

Stonhard that was disclosed to CIC by Gabriel. See Proposed

Order, ¶¶ 3-4.

     On January 25, 2019, Gabriel filed his Memorandum of Law

in Response to Plaintiff Request for Preliminary Injunction (d/e 20).

Gabriel argues that Stonhard cannot establish irreparable harm,

claiming that he does not possess Stonhard’s confidential

information and will not, while the noncompete provision remains

in effect, contact or solicit Stonhard customers that Gabriel

contacted while working for Stonhard. Response (d/e 20), at 11.

Gabriel also argues that the harm he will suffer if the Court issues

the preliminary injunction requested by Stonhard weighs heavily

against the issuance of the preliminary injunction. Id. at 14-15.

     At an evidentiary hearing held on January 29, 2019, the Court

heard testimony from Gabriel; Reed Goodwin, Stonhard’s National

Linings Manager; and Matthew Connelly, Stonhard’s Area Manager

for the Great Lakes West region. The Court also admitted several
                            Page 3 of 41
exhibits tendered at the hearing by Stonhard and Gabriel. No one

attended the hearing on behalf of CIC.

                    II. FACTUAL BACKGROUND

     Stonhard manufactures and installs epoxy, polyurethane, and

methyl methacrylate (MMA) floors, walls, and lining systems.

Connelly Certification (d/e 5-1), ¶ 4; Goodwin Affidavit (d/e 5-2), ¶

3. Unlike some other companies in this industry, Stonhard

manufactures its own materials to be used during the installation

process. Transcript, at 182. Stonhard’s products are installed by

third-party contractors who install only Stonhard’s products. Id. at

26, 131-32.

     A significant amount of Stonhard’s business is obtained

through a competitive bidding process in which potential customers

solicit bids from various companies for a project before awarding

that project to a particular company. Transcript, at 68. A

customer’s decision on which company to award a project to is

based on pricing, goodwill, and the relationship between the

customer and each company that submits a bid. Id. at 68-69.

     On November 4, 2013, Gabriel began his employment with

Stonhard as a Territory Manager assigned to central Illinois. Id. at
                             Page 4 of 41
27. Gabriel and Stonhard entered into an employment agreement

that contained the following provisions:

     5.1   I recognize that Stonhard will necessarily share with
           me various kinds of Stonhard’s Confidential
           Information. I further recognize that I will be using
           this Confidential Information in the course of
           performing my duties of employment for Stonhard.
           I also recognize that this Confidential Information
           would be of value to any business entity competing
           with Stonhard. I further recognize that I may
           receive training in the performance of my Stonhard
           employment duties and/or relating to Stonhard’s
           products, which training would make me of value to
           a business entity competing with Stonhard. I still
           further recognize that such training and the
           Stonhard Confidential Information I will be receiving
           collectively represent a significant dollar expense
           and investment by Stonhard. Accordingly:

        5.1.1   During my employment with Stonhard, and for
                a period of two (2) years subsequent to
                termination of my employment, regardless of
                the reason for such termination, I shall not
                compete with Stonhard by engaging in any
                activity similar to the activities I undertake
                during the course of my employment with
                Stonhard. I further agree that during such
                two-year period subsequent to termination of
                my employment, I shall not, directly or
                indirectly, solicit any Stonhard employee to
                work for me, for my employer or for any
                Stonhard competitor.

        5.1.2   I acknowledge and agree that the geographic
                scope of this Covenant shall include any
                assigned territory in which I worked while
                employed by Stonhard.
                            Page 5 of 41
Complaint, Ex. A, ¶¶ 5.1, 5.1.1, 5.1.2. The employment agreement

defined “Classified Information” to include any version or edition, in

any form or format, of Stonhard’s SFA,1 Stonhard’s P-File,2 and

Stonhard’s Price Guide as well as any raw data used to prepare any

such version or edition and any data items contained in any such

version or edition. Id. ¶ 2.2. The employment agreement defined

“Confidential Information” to include, in addition to “Classified

Information,” the following:

        [A]ll of Stonhard’s other proprietary, non-public
        information, including operating plans, prices, pricing
        policies, customer lists and identities, supplier lists and
        identities, installer lists and identities, raw and
        purchased material specifications, product and
        equipment specifications, reports, records, memoranda,
        notes, sales training materials, sales and marketing
        strategies and business practices, techniques and plans
        for Stonhard, including its operating units, groups and
        regions.

Id. ¶ 2.3. With the exception of raw material specifications, Gabriel

had access to all “Confidential Information” that did not meet the

definition of “Classified Information.” Transcript, at 48-50. Gabriel

agreed to refrain from using any “Confidential Information” other

1   SFA stands for Sales Force Automation. Transcript (d/e 24), at 29.

2The P-File is an iPad given to certain Stonhard employees that contains a
brief rundown of Stonhard selling points for customers. Transcript, at 48.
                                  Page 6 of 41
than “for Stonhard’s benefit in the course of performing [Gabriel’s]

employment duties for Stonhard.” Complaint, Ex. A, ¶ 6.2(a).

     Gabriel’s duties as a Territory Manager included pursuing and

generating sales leads, developing relationships with customers and

general contractors, and negotiating contract terms with Stonhard’s

customers and prospective customers. Connelly Certification, ¶ 11.

As a Territory Manager, Gabriel prepared proposals to submit to

Stonhard’s customers or prospective customers. Transcript, at 28.

These proposals included price terms for Stonhard’s products and

installation, the latter of which included labor overhead. Id. at 29.

As a Territory Manager, Gabriel had the ability to increase or

decrease the price of a particular project, although the approval of

an Area Manager would have been needed during Gabriel’s first

year with Stonhard (and potentially even after that, depending on

the size of the project and the products involved). Id. at 194-96.

     Gabriel’s duties as a Territory Manager also included

overseeing the installation of Stonhard’s products, which entailed

coordinating material delivery, negotiating with subcontractors to

perform installation work, and analyzing the cost and overhead of

various projects. Connelly Certification, ¶ 12; Transcript, at 43-44.
                            Page 7 of 41
As part of Gabriele’s training as a Territory Manager, he learned

about Stonhard’s sales techniques and sales strategies. Transcript,

at 56. Prior to obtaining employment with Stonhard, Gabriel knew

nothing about pricing epoxy or MMA floors and had not received

training on the different materials that Stonhard sells. Id. at 45.

     Through his employment with Stonhard, Gabriel was

introduced to Stonhard’s customers and prospective customers in

the geographic regions to which he was assigned. Connelly

Certification, ¶ 13. Throughout his employment with Stonhard,

Gabriel developed and maintained relationships with Stonhard’s

customers. Id. Of the Stonhard customers Gabriel worked with, an

overwhelming majority were customers that Gabriel first met while

working for Stonhard. Transcript, at 45-46.

     As a Stonhard employee, Gabriel had access to customer lists,

customer contact information, sales leads, information on customer

needs and requirements, and discounts and other contractual

terms pertaining to particular customers. Connelly Certification, ¶

14. Gabriel also had access to Stonhard’s confidential pricing

information and Stonhard’s method for pricing materials and

installation services. Id. At no time did Gabriel have access to the
                            Page 8 of 41
profit margin for any particular project. Gabriel Affidavit (d/e 20-1),

¶ 11. Stonhard does not disclose profit margin to its Territory

Managers. Transcript, at 194.

     Stonhard takes steps to prevent the disclosure of confidential

information to the public, including Stonhard’s competitors.

Gabriel Affidavit, ¶ 15. The identity of Stonhard’s customers, the

contact information for those customers, the nature and terms of

Stonhard’s business relationships, and Stonhard’s pricing formulas

are not known by Stonhard’s competitors and cannot be determined

through public sources. Goodwin Affidavit, ¶ 4.

     While employed by Stonhard, Gabriel had access to Stonhard’s

SFA, a computer application Gabriel accessed with a username and

password specific to him. Transcript, at 29-30; Gabriel Affidavit, ¶

10. The SFA, which Gabriel used to price projects, contains

customer contact information, a history of communications with

customers or potential customers, quotes provided to customers,

and notes about customer needs or preferences. Id. at 30-31. After

speaking with a customer or potential customer, Gabriel would

enter notes in the SFA about the conversation. Id. at 31.



                             Page 9 of 41
     The SFA also contains detailed information on projects that

Stonhard bid on and was awarded, including customer contacts

and information on pricing, labor costs, and material costs. Id. at

31-32, 134. Information in the SFA on a customer’s previous

projects can assist a Territory Manager in preparing a quote for

another project that the customer would find acceptable. Id. at 39.

The information in Stonhard’s SFA is not available to Stonhard’s

competitors. Id. at 35.

     As a Territory Manager, Gabriel had access to certain SFA

information for all of Stonhard’s customers and potential customers

in central Illinois. Id. at 36. Gabriel had access to information on

labor charges, labor overhead, material list prices, material quotes,

and miscellaneous charges, but he did not have access to

information on cost of sales percentages, material costs, estimated

use taxes, or gross profit percentages. Id. at 41-43. Gabriel, as a

Territory Manager, did not have access to SFA information for any

territory other than the territory assigned to Gabriel. Id. at 121.

     On or about September 1, 2017, Stonhard promoted Gabriel to

the position of Regional Linings Manager. Goodwin Affidavit, ¶ 7;

Transcript, at 138. While still responsible for business
                            Page 10 of 41
development, Gabriel’s focus as a Regional Linings Manager shifted

from all of Stonhard’s products to Stonhard’s Stonchem line of

products. Goodwin Affidavit, ¶ 9; Transcript, at 139. Due to his

promotion, Gabriel’s assigned territory expanded to include the

states of Illinois, Wisconsin, Michigan, Minnesota, Missouri, Iowa,

Indiana, Ohio, and areas of Kentucky that included the cities of

Lexington and Louisville. Goodwin Affidavit, ¶ 9; Transcript, at 15.

Accordingly, as a Regional Linings Manager, Gabriel had access to

SFA information for all of Stonhard’s customers and potential

customers in 26 territories. Transcript, at 36, 56, 121. During his

time as a Regional Linings Manager, Gabriel reported to Reed

Goodwin (Goodwin). Id. at 57.

     Around November 7, 2017, Gary Zimmerman (Zimmerman)

initiated a conversation with Gabriel about purchasing CIC’s assets.

Transcript, at 76, 142-43. Over the next several months, while

Gabriel was employed by Stonhard, Gabriel and Zimmerman had

extensive business discussions and exchanged information. Id. at

85, 89-90, 143. Gabriel indicated that he could take over

Zimmerman’s role of pricing jobs for CIC’s customers. Id. at 86.



                           Page 11 of 41
      In May 2018, Coatings of Illinois, Inc. (Coatings of Illinois),

was incorporated in the State of Illinois. Transcript, at 63, 76; Pl.

Ex. 8. In August 2018, Gabriel and Zimmerman’s two sons signed

an agreement on behalf of Coatings of Illinois through which

Coatings of Illinois purchased CIC’s assets.3 Transcript, at 62, 76;

Asset Purchase Agreement (d/e 19-2).

      On September 9, 2018, Gabriel resigned his employment with

Stonhard. Goodwin Affidavit, ¶ 15; Transcript, at 76. Gabriel

tendered a resignation letter to Goodwin. Transcript, at 58-59;

Goodwin Affidavit, Ex. B. In addition to the resignation letter,

Gabriel had a conversation with Goodwin in which Gabriel stated

that he needed to be closer to his family and assist his mother on

the family farm. Transcript, at 59, 61; Gabriel Affidavit, ¶ 4.

Gabriel did not tell Goodwin anything about purchasing CIC’s

assets or forming a new company that would compete with

Stonhard. Transcript, at 59, 76, 154. Nor did Gabriel tell Stonhard

anything about his plan to compete with Stonhard after receiving a




3 Coatings of Illinois does business as Central Illinois Coatings. Transcript, at
71. In this Opinion, the Court refers to Gabriel’s current business as Coatings
of Illinois and to the company that sold its assets to Coatings of Illinois as CIC.
                                 Page 12 of 41
letter from Stonhard’s counsel reminding Gabriel of his obligations

under the employment agreement. Id. at 66-67.

     Gabriel’s reason for not informing Stonhard’s of his intention

to compete with Stonhard was the fact that the asset purchase had

not yet been finalized. Id. at 65, 67. However, at the time Gabriel

submitted his letter of resignation, Gabriel was fairly certain that

the asset purchase was going to go through. Id. at 140. Gabriel did

not take any materials from Stonhard when he left Stonhard’s

employ. Id. at 134. Since resigning from Stonhard, Gabriel has not

had access to the SFA, the information contained therein, or any

confidential or proprietary materials relating to his employment

with Stonhard. Id. at 134, 138; Gabriel Affidavit, ¶ 7.

     Gabriel closed on the deal to purchase CIC’s assets around

September 29, 2018. Transcript, at 76-77, 96-97. Gabriel is a 50%

owner of Coatings of Illinois, which purchased CIC’s trade name,

licenses, and customer goodwill. Transcript, at 88-89, 91-92; see

also Asset Purchase Agreement, ¶¶ 1.1, 2.4. Other CIC assets

purchased by Coatings of Illinois included customer lists, customer

information and sales histories, quotes, bids, and sales orders.

Asset Purchase Agreement, ¶ 1.1(c). Zimmerman had records on
                            Page 13 of 41
customer contacts and products sold to the CIC customers listed in

Exhibit B of the Asset Purchase Agreement. Id. at 144-45.

Zimmerman and his sons had preexisting relationships with these

customers prior to Gabriel establishing Coatings of Illinois. Id.

     Coatings of Illinois is headquartered in Decatur, Illinois, which

falls within the territory for which Gabriel was responsible while

working for Stonhard as a Territory Manager. Transcript, at 88.

Gabriel is the president of Coatings of Illinois. Id. at 81. In that

role, Gabriel has undertaken the pricing of projects for Coatings of

Illinois. Id. at 86.

     Coatings of Illinois, instead of manufacturing resinous flooring

products, purchases such products from manufacturers at the

prices set by the manufacturers. Id. at 137-38; Gabriel Affidavit, ¶¶

12-13. The price that Coatings of Illinois quotes on a project can

depend on the customer’s requirements with respect to materials.

Transcript, at 133. For example, some of Coatings of Illinois’

customers are contractually obligated to install a product from a

particular manufacturer. Id. Stonhard’s manufacturing

competitors produce products similar to Stonchem. Id. at 54.



                            Page 14 of 41
     Coatings of Illinois cannot buy Stonhard’s products, sell

Stonhard’s products, or use Stonhard’s installers. Id. at 135.

Gabriel testified that the price Stonhard charges for its products

would not affect in any way the amount of a bid Coatings of Illinois

submitted to a customer. Id. at 136. Gabriel claims that the

training he received on Stonhard’s products is not useful to him in

his role for Coatings of Illinois. Id. at 144. Gabriel also claims that

information about Stonhard’s prices for materials and Stonhard’s

installation costs, without knowing the profit margin, is of no use to

him. Id. at 142.

     Coatings of Illinois is an installation competitor of Stonhard in

central Illinois, just as CIC was one of Stonhard’s installation

competitors when Gabriel was employed by Stonhard. Transcript,

at 27, 70-72, 84. CIC sold and installed products obtained from

manufacturers other than Stonhard. Id. at 70. CIC’s annual

revenues averaged around $2.8 million. Id. at 117. Gabriel expects

the annual revenues for Coatings of Illinois to stay at that level until

his noncompete agreement with Stonhard expires. Id. at 118-19.

     Coatings of Illinois obtains the majority of its revenue through

the labor used to install the products purchased by Coatings of
                            Page 15 of 41
Illinois’ customers. Id. at 137; Gabriel Affidavit, ¶ 17. Unlike

Stonhard, Coatings of Illinois has employees who perform the

installation services. Transcript, at 131; Gabriel Affidavit, ¶ 14.

Coatings of Illinois does not use Stonhard’s installation contractors.

Transcript, at 131. Gabriel does not know what Stonhard pays its

contractors and claims that amount does not figure into Coatings of

Illinois’ installation cost estimates. Id. at 131-32. Coatings of

Illinois uses records from previous installations going back to about

1991 to estimate material and installation costs on current projects.

Id. at 132, 136-37, 141-42; Gabriel Affidavit, ¶ 16.

     Prior to the expiration of the noncompete provision of his

employment agreement with Stonhard, Gabriel will refrain from

soliciting business from Stonhard customers who had not been

customers of CIC. Transcript, at 69-70, 149; Gabriel Affidavit, ¶ 7.

Since leaving Stonhard’s employ, Gabriel, in attempting to obtain

work for Coatings of Illinois, has contacted only people who were

customers of CIC. Id. at 82. Gabriel has sent proposals and pricing

information to various customers, some of which are both former

customers of CIC and current customers of Stonhard. Id. at 87.



                            Page 16 of 41
     Stonhard and CIC shared several customers. ADM, located in

Decatur, Illinois, is a customer of Stonhard and was a long-time

customer of CIC. Transcript, at 33-34, 98, 146-47. Other Stonhard

customers that were also customers of CIC include Kraft Foods,

Curry Construction, Mars Chocolate Company, Nestle, Caterpillar,

and Ingredion. Id. at 98-99, 101, 103, 105-07, 113-14. For some

of these companies, including Kraft Foods, Gabriel’s contact while

working at Stonhard was a third-party contractor completing a

project for the company. Id. at 148. Gabriel has been soliciting

jobs from Kraft Foods on behalf of Coatings of Illinois through a

general contractor. Id. at 102-03.

     While working for Stonhard, Gabriel contacted people with

Curry Construction in an attempt to generate work for Stonhard.

Id. at 99. Of Gabriel’s contacts at Curry Construction, Gabriel first

met some while working for Stonhard but first met others while

working for Coatings of Illinois. Id. at 113. Gabriel has solicited

jobs from Curry Construction since he began running Coatings of

Illinois, but he had not reached out to the contact person he used

when soliciting jobs from Curry Construction while working for

Stonhard. Id. at 100.
                            Page 17 of 41
     Gabriel did not solicit Mars Chocolate Company while

employed by Stonhard, but he did solicit another Mars entity during

that time. Id. at 104, 148. Mars Chocolate Company became a

customer of CIC 20 to 25 years ago. Id. at 148. While working for

Stonhard, Gabriel solicited Ingredion but never serviced a job for

that company, and he is currently attempting to get work from

Ingredion for Coatings of Illinois. Id. at 106-07. Since forming

Coatings of Illinois, Gabriel has contacted Caterpillar. Id. at 107.

     Although Gabriel developed goodwill in relationships with

people at Hawkins Chemical and Continental Tire, he has not

contacted either company on behalf of Coatings of Illinois. Id. at

108-09. Coatings of Illinois completed, through a contractor, a

project for Pinnacle Foods, another of Stonhard’s customers with

which Gabriel developed goodwill and relationships. Id. at 110-111.

Although CIC had submitted a bid to NTN Bower Bearing, another

Stonhard customer that Gabriel worked with during his tenure with

Stonhard, Coatings of Illinois has not done any work for NTN Bower

Bearing. Id. at 111-12.

     In describing the harm that Stonhard would suffer if Gabriel is

allowed to continue working for Coatings of Illinois, Goodwin stated
                            Page 18 of 41
that it “comes down to relationships and development” before

noting that Stonhard would lose an employee-contact for various

customers who would have to deal with a new Stonhard employee

in the future. Id. at 154-55. According to Goodwin, Gabriel has

information that Stonhard’s other competitors do not have,

including recent quotes, purchase histories, customer orders, and

customer contact information. Id. at 155-56. However, Goodwin

testified to having no idea how Gabriel would have knowledge of

this information, given Gabriel’s inability to access Stonhard’s SFA.

Id. at 159. Goodwin admitted that Gabriel would not know the

current price of Stonhard’s products or whether those prices had

increased or decreased since his resignation from Stonhard. Id. at

160-61. Goodwin also admitted that some information known to

Gabriel due to his employment with Stonhard, such as product

data and resin type, is available on Stonhard’s website. Id. at 157.

                           III. ANALYSIS

     As noted above, Stonhard seeks a preliminary injunction

enjoining Gabriel from performing services for CIC in any capacity;

performing activities that compete with Stonhard in Illinois,

Wisconsin, Michigan, Minnesota, Missouri Indiana, Iowa, Ohio, and
                           Page 19 of 41
parts of Kentucky; and using or disclosing any non-public

information that was entrusted to Gabriel by Stonhard or to which

Gabriel had access by virtue of his employment with Stonhard.

Stonhard also seeks a preliminary injunction enjoining CIC from

employing Gabriel, receiving services from Gabriel in any capacity,

or using any non-public information belonging to Stonhard that

was disclosed to CIC by Gabriel.4

     “A preliminary injunction is an extraordinary remedy that is

available only when the movant shows clear need.” Turnell v.

CentiMark Corp., 796 F.3d 656, 661 (7th Cir. 2015). A party

seeking to obtain a preliminary injunction must demonstrate: (1) a

reasonable likelihood of success on the merits; (2) that no adequate

remedy at law exists; and (3) that the party will suffer irreparable

harm if the injunction is not granted. See Planned Parenthood of

Ind., Inc., v. Comm’n of Ind. State Dep’t of Health, 699 F.3d 962,

972 (7th Cir. 2012).



4 Stonhard’s Complaint alleges that Gabriel became an employee of CIC after
resigning from Stonhard. Complaint (d/e 1), ¶ 39. However, Stonhard now
admits that Gabriel never became an employee of CIC. See Transcript, at 170-
171. In addition, CIC was voluntarily dissolved on October 10, 2018. Motion
for Summary Judgment, Ex. D (d/e 19-4). Therefore, the Court’s analysis will
focus solely on Stonhard’s request for injunctive relief against Gabriel.
                              Page 20 of 41
     If these threshold conditions are met, the district court then

weighs the balance of the harm to the parties if the injunction is

granted or denied. Girl Scouts of Manitou Council, Inc. v. Girl

Scouts of U.S., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). That is,

the Court must consider the irreparable harm to Stonhard if the

preliminary injunction is wrongfully denied versus the irreparable

harm to Gabriel if the preliminary injunction is wrongfully granted.

See Turnell, 796 F.3d at 662. The Court must also consider the

effects, if any, the grant or denial of the preliminary injunction

would have on non-parties (the public interest). Id.

     The threshold for establishing a likelihood of success on the

merits is low. Michigan v. U.S. Army Corps of Eng’rs, 667 F.3d

765, 782 (7th Cir. 2011); see also Girl Scouts of Manitou Council,

549 F.3d at 1096 (noting that the party seeking a preliminary

injunction “must show that it has a ‘better than negligible’ chance

of success on the merits on at least one of its claims,” which is an

“admittedly low requirement”) (citations omitted). This low

threshold is a byproduct of the fact that “the granting of a

preliminary injunction is not a decision on the merits of the

plaintiff’s suit,” but rather “a decision that the suit has enough
                            Page 21 of 41
merit . . . to justify an order that will freeze the situation” for the

time needed to determine whether the suit is meritorious. Ayres v.

City of Chicago, 125 F.3d 1010, 1013 (7th Cir. 1997).

     Stonhard has not satisfied the threshold requirements for the

issuance of a preliminary injunction. Specifically, Stonhard has not

demonstrated a reasonable likelihood of success on the merits of its

breach of contract claim against Gabriel. While Stonhard has

established that Gabriel and Stonhard entered into an employment

agreement containing a noncompete provision, that provision, as

written, is too broad to be enforced against Gabriel under New

Jersey Law. While the noncompete provision can still be partially

enforced, Stonhard has failed to offer evidence that Gabriel has

breached the enforceable portion of that provision since leaving his

employment with Stonhard.

     Stonhard’s claim against Gabriel sounds in breach of contract

and alleges that Gabriel violated the noncompete provision of the

parties’ employment agreement. By its terms, the employment

agreement is to be construed in accordance with New Jersey law on

contract construction. Complaint, Ex. A, ¶ 19.1. Under New Jersey

law, the elements of a breach of contract claim are (1) a contract, (2)
                              Page 22 of 41
a breach of that contract, (3) damages flowing from the breach, and

(4) the plaintiff’s performance of its own contractual duties. Nat’l

Reprographics, Inc. v. Strom, 621 F. Supp. 2d 204, 222 (D.N.J.

2009).

     Neither Stonhard nor Gabriel dispute that they entered into a

valid employment agreement in November 2013. However, the

parties’ agreement on that point does not necessitate a finding that

the noncompete provision of the agreement is enforceable.

     A noncompete agreement is enforceable under New Jersey law

if the agreement protects the employer’s legitimate interests,

imposes no undue hardship on the employee, and is not injurious

to the public. Maw v. Advanced Clinical Commc’ns, Inc., 846 A.2d

604, 609 (N.J. 2004). The first two prongs of this test require a

balancing of the employer’s need to protect its legitimate interests

and the asserted hardship on the employee. Id. The third prong

requires the Court “to analyze the public’s broad concern in

fostering competition, creativity, and ingenuity.” Id. Courts must

evaluate the reasonableness of a noncompete agreement based on

“the individual circumstances of the employer and employee.”

Ingersoll-Rand Co. v. Ciavatta, 542 A.2d 879, 894 (N.J. 1988).
                            Page 23 of 41
      The scope of activities prohibited by a noncompete agreement

should be considered in determining whether the agreement is

overbroad. The Cmty. Hosp. Grp., Inc. v. More, 869 A.2d 884, 897

(N.J. 2005).5 The actions prohibited must be narrowly tailored to

ensure that the noncompete agreement “is no broader than

necessary to protect the employer’s interests.” Id. A noncompete

agreement “may be disregarded or given complete or partial

enforcement to the extent reasonable under the circumstances.” Id.

A.    Stonhard’s Protectable Interests

      An employer has a legitimate interest in protecting its

confidential business information and customer relationships.

Whitmyer Bros. v. Doyle, 274 A.2d 577, 581 (N.J. 1971); Ingersoll-

Rand, 542 A.2d at 887. However, an employer “has no legitimate

interest in preventing competition.” Whitmyer Bros., 274 A.2d at

581. Where an employer’s interests in enforcing a noncompete

agreement do not adequately touch upon the employer’s

confidential information, customer relationships, or other

5 The duration and geographic limits of the noncompete agreement are also
relevant in determining whether the agreement is overbroad. More, 869 A.2d
at 897. Because Gabriel does not challenge the duration or geographic limits
of the noncompete provision in the employment agreement between Gabriel
and Stonhard, the Court presumes that the duration and geographic limits of
that provision are reasonable.
                               Page 24 of 41
protectable interest, the noncompete agreement “merely stifles

competition and therefore is unenforceable.” Nat’l Reprographics,

Inc. v. Strom, 621 F. Supp. 2d 204, 226 (D.N.J. 2009) (citing

Ingersoll-Rand, 542 A.2d at 892).

       “[K]nowledge, skill, expertise, and information acquired by an

employee during his employment become part of the employee’s

person” that the employee can use “in any business or profession

he may choose, including a competitive business with his former

employer.” Ingersoll-Rand, 542 A.2d at 892. Therefore, “[a]n

employer may not prevent an employee from using the general skills

in an industry which have been built up over the employee’s tenure

with the employer.” Coskey’s Television & Radio Sales & Serv., Inc.

v. Foti, 602 A.2d 789, 794 (N.J. Super. 1992) (citing Whitmyer

Bros., 274 A.2d at 581). Similarly, matters of general knowledge

within the industry may not be classified as confidential

information entitled to protection. Whitmyer Bros., 274 A.2d at

581.

       Gabriel, during his tenure as a Stonhard employee, had access

to certain of Stonhard’s confidential information, including

customer lists containing contact information, pricing information,
                             Page 25 of 41
and information on specialty products. In addition, Gabriel worked

with numerous Stonhard customers, forming relationships with

customer contacts and negotiating prices and other contract terms

for particular projects. This confidential information and these

customer relationships are legitimate business interests that

Stonhard can protect through a noncompete provision applicable to

Gabriel.

     However, this holding does not end the Court’s inquiry on the

enforceability of the noncompete provision in the employment

agreement entered into by Stonhard and Gabriel, for the provision

must be no broader than is “reasonably necessary” to protect

Stonhard’s legitimate business interests. See Platinum Mgmt., Inc.

v. Dahms, 666 A.2d 1028, 1037 (N.J. Super. Ct. Law. Div. 1995).

Accordingly, the Court must examine in detail the actions

prohibited by the noncompete provision and how those prohibitions

operate to protect Stonhard’s confidential information and customer

relationships.

      The noncompete provision of the employment agreement

purports to prevent Gabriel from “engaging in any activity similar to

the activities [Gabriel] undert[ook] during the course of [his]
                            Page 26 of 41
employment with Stonhard.” Complaint, Ex. A, ¶ 5.1.1. Stonhard

interprets this provision as preventing Gabriel, for a certain amount

of time, from working for Coatings of Illinois in any capacity. See

Proposed Order, ¶ 1. As the Court explains below, imposing such a

broad prohibition on Gabriel is not reasonably necessary to protect

Stonhard’s confidential information or customer relationships.

     First, the Court notes that some information Gabriel might

recall from his employment with Stonhard, including certain

product data, is available to anyone who visits Stonhard’s website.

As such, it does not meet the “Confidential Information” definition

included in the employment agreement. See Complaint, Ex. A, ¶

2.3 (limiting “Confidential Information” to Stonhard’s “proprietary,

non-public information”) (emphasis added).

     Second, some of the confidential information Gabriel had

access to was located in Stonhard’s SFA. Gabriel has not had

access to this information since resigning his employment with

Stonhard, as the SFA is password-protected. Likewise, Gabriel no

longer has access to any confidential or proprietary materials or

documents related to his employment with Stonhard.



                            Page 27 of 41
     Stonhard claims that Gabriel could use his knowledge of

Stonhard’s confidential information on prices and installers to

unfairly compete with Stonhard. However, the facts presented to

the Court suggest that whatever knowledge Gabriel has relating to

Stonhard’s prices and installers would not allow him to unfairly

compete with Stonhard. For example, Stonhard admits that Gabriel

would have no idea whether the pricing information known to him

as a Stonhard employee is still accurate.

     In addition, Stonhard and Coatings of Illinois have markedly

different business models. Stonhard manufacturers its own

resinous flooring products, products that Coatings of Illinois cannot

buy or sell. Coatings of Illinois, on the other hand, purchases

resinous flooring products from manufacturers other than Stonhard

at prices set by those manufacturers. In addition, Stonhard has its

products installed by contractors that install only Stonhard’s

products, contractors that Coatings of Illinois cannot use. Coatings

of Illinois, on the other hand, has employees who perform the

installation work and earns the majority of its revenue from the

installation labor. In short, while Coatings of Illinois operates in the

same industry as Stonhard, the differences in the two companies’
                            Page 28 of 41
business models results in Coatings of Illinois deriving no benefit

from knowing Stonhard’s confidential information regarding prices

and installers.

     The cases on which Stonhard relies in arguing that the

noncompete provision of Stonhard’s employment agreement with

Gabriel is reasonably necessary to protect Stonhard’s confidential

information are distinguishable from this case. Indeed, these cases

involve former employees that served their former employers as

high-level executives and/or obtained information about the former

employers’ confidential business strategies and revenue trends.

     For example, in National Reprographics, Inc. v. Strom, Strom

worked for the plaintiff as a district manager “responsible for

ensuring [his] region’s profitability” who “oversaw all production

and sales operations in the region, and participated in corporate

activities, such as strategic business planning.” 621 F. Supp. 2d at

212. Strom was also a member of the plaintiff’s Strategic Business

Planning Committee, which was responsible for setting and

developing the plaintiff’s “annual business strategies and goals.” Id.

at 209. As a member of this committee, Strom “was exposed to a

considerable amount of potentially sensitive competitive
                            Page 29 of 41
information” through “high-level confidential discussions” on

“strategic planning, financial performance, . . . revenue trends,

[and] marketing plans.” Id. at 226-27. The district court held that

this “sensitive competitive information” was entitled to protection

through a noncompete clause. Id. at 225-26.

     In HR Staffing Consultants LLC v. Butts, the plaintiff, a

healthcare staffing company, had placed Butts with CarePoint, a

New Jersey hospital system, and Butts rose to the position of Vice

President of Cardiovascular Services. 627 Fed. App’x 168, 170 (3d

Cir. 2015). After suing CarePoint, the plaintiff entered talks with

several of CarePoint’s competitors about possible business

opportunities. Id. at 171. Butts was aware of the plaintiff’s

discussions with the competitors, primarily because Butts had been

copied on e-mails concerning those discussions. Id. Butts resigned

from the plaintiff’s employ in order to work directly for CarePoint.

Id. The Third Circuit held (1) that the district court’s conclusion

that Butts was in a position to undermine the plaintiff’s plans with

CarePoint’s competitors for Carepoint’s benefit was not clearly

erroneous and (2) that the noncompete agreement between Butts



                            Page 30 of 41
and the plaintiff was enforceable to protect the plaintiff’s “interest in

safeguarding confidential information.” Id. at 172.

     Gabriel, however, was not a high-ranking executive at any

point during his tenure at Stonhard. Gabriel began his employment

as a Territory Manager, Stonhard’s equivalent of an entry-level

salesman. Gabriel was later promoted, becoming a Regional

Linings Manager. Gabriel’s new position came with an expanded

sales territory and a specialty line of products to sell but not

supervisory authority over any other Stonhard employee. While

Gabriel was privy to some of Stonhard’s confidential information

during his time as a Stonhard employee, the Court has been

presented with no evidence that Gabriel was involved in high-level

corporate discussions or had knowledge of Stonhard’s national

business strategies or revenue trends.

     Had Gabriel been privy to such high-level information while

employed by Stonhard, the noncompete provision prohibiting

Gabriel from competing with Stonhard in any way may have been

reasonably necessary to protect Stonhard’s confidential

information. However, based on the information presented to the

Court, Gabriel was not privy to such information, and, for the
                             Page 31 of 41
reasons set forth above, the noncompete provision is not reasonably

necessary to protect Stonhard’s legitimate interests in protecting its

confidential information relating to pricing and installers.

     No doubt Gabriel is much more knowledgeable today about

the industry in which Stonhard operates than he was when

Stonhard first hired him. But the fact that Gabriel today has a

better understanding of what lining product a potential customer

needs or the proposed price that will make a bid competitive do not

justify a noncompete provision that completely prohibits him from

working in the same industry as Stonhard. Stonhard cannot

prevent Gabriel from utilizing his general knowledge of the lining

industry and the skills he developed while working for Stonhard,

even if Gabriel uses that knowledge and those skills to compete

with Stonhard. See Ingersoll-Rand, 542 A.2d at 892; Foti, 602 A.2d

at 794.

     Having discussed Stonhard’s confidential information related

to prices and installers, the Court now addresses Stonhard’s

confidential information regarding its customers. As a Stonhard

employee, Gabriel had access to Stonhard’s customer lists, which

contain the identity and contact information of Stonhard’s
                            Page 32 of 41
customers. Gabriel also had access to information on the needs

and requirements of Stonhard’s customers. Such confidential

information can be protected through the use of a noncompete

provision. See Platinum Mgmt., 666 A.2d at 1038. Because

Stonhard’s interest in protecting customer information is related to

Stonhard’s interest in protecting customer relationships, the Court

combines its analysis of these two interests as they relate to the

enforceability of the noncompete provision applicable to Gabriel.

     According to Stonhard, the noncompete provision of the

employment agreement prohibits Gabriel from soliciting not only

Stonhard’s customers, but also any prospective customer of

Stonhard, regardless of whether Stonhard had ever contacted that

prospective customer. Such a restriction is designed to prevent

competition, not protect confidential customer information or

customer relationships. See Foti, 602 A.2d at 795 (“Foti worked on

hundreds of proposals which resulted in unsuccessful bids. Such

efforts were part of the everyday work not only of plaintiff, but also

of all its competitors, and it was unfair to make such contacts the

triggering actions to warrant injunctive relief.”); Platinum Mgmt.,

666 A.2d at 1039 (“The prohibition in the covenant, however, to the
                            Page 33 of 41
extent it covers prospective customers that were only solicited by

PMI, is overbroad and, thus, unenforceable.”). Indeed, Stonhard’s

customer relationships and confidential customer information are

not implicated to the extent Gabriel solicits business from

companies that have no business relationship with Stonhard.

     An employer’s interest in preventing competition is not one

that can be protected through a noncompete agreement. Whitmyer

Bros., 274 A.2d at 581. To the extent that the noncompete

provision of the employment agreement between Stonhard and

Gabriel prohibits Gabriel from soliciting companies that have never

been Stonhard customers, even if Stonhard, at one time, solicited

business from those companies, the noncompete provision is

unreasonable and, therefore, unenforceable.

     This is not to say that the noncompete provision is necessarily

reasonable as it applies to Stonhard’s customers, as testimony at

the evidentiary hearing established that several Stonhard

customers did business with CIC before CIC sold its assets to

Coatings of Illinois. Gabriel testified that Coatings of Illinois has

solicited business from several Stonhard customers that had also

been customers of CIC. The noncompete provision in the
                             Page 34 of 41
employment agreement is not reasonably necessary to protect

Stonhard’s confidential information relating to these customers.

Coatings of Illinois purchased CIC’s customer lists, customer

information and sales histories, quotes, bids, and sales orders.

With these documents, Gabriel has all the information he needs to

service CIC’s former clients without relying on Stonhard’s

information on those clients.

      In addition, the noncompete provision is not reasonably

necessary to protect Stonhard’s relationships with customers who

also did business with CIC. These companies had previously

decided, perhaps while Gabriel was employed by Stonhard, to have

CIC, not Stonhard, install an industrial lining or perform a similar

service.6 The relationship between any such company and

Stonhard was, therefore, not to the exclusion of CIC, and a

noncompete provision preventing Gabriel from soliciting business

from these companies on Coatings of Illinois’ behalf is not




6 The Court’s analysis as to a particular company may have been different had
it been established that the company had used Stonhard exclusively for its
industrial lining needs for the last several years.
                               Page 35 of 41
reasonably necessary to protect Stonhard’s customer relationships

and would merely stifle competition.7

      Stonhard’s confidential information and customer

relationships are legitimate business interests worthy of protection

through a noncompete provision. However, the noncompete

provision of the employment agreement entered into by Stonhard

and Gabriel, which precludes Gabriel from competing with

Stonhard in any capacity for two years, is not reasonably necessary

to protect Stonhard’s that information and those relationships.

      However, the Court need not find the noncompete provision

completely unenforceable. Even though the noncompete provision

in the employment agreement is too broad to be enforced as written,

the Court may still partially enforce that provision. See More, 869

A.2d at 897 (noting that a noncompete agreement “may be . . . given




7 Of course, Stonhard is not precluded from protecting customer relationships
simply because those relationships are nonexclusive. See Platinum Mgmt., 666
A.2d at 1040. However, in determining whether a noncompete provision is
reasonably necessary to protect a former employer’s customers relationships, it
is relevant whether the former employee has taken up with (1) a company with
no preexisting business relationships with the former employer’s customers or
(2) a company that has such relationships with those customers. Here, it is
undisputed that CIC did work for several Stonhard customers prior to Gabriel
resigning his position with Stonhard.
                               Page 36 of 41
complete or partial enforcement to the extent reasonable under the

circumstances”).

     The Court finds that the noncompete provision of the

employment agreement, to the extent that it prevents Gabriel from

soliciting individuals and companies who were Stonhard customers

prior to Gabriel’s resignation from Stonhard and were not also

customers of CIC, is reasonably necessary to protect Stonhard’s

confidential customer information and customer relationships and,

therefore, enforceable. The reasonableness of this prohibition does

not extend, however, to current Stonhard customers that did not do

business with Stonhard prior to Gabriel’s resignation. Prohibiting

Gabriel’s solicitation of these relatively new Stonhard customers is

not necessary to protect Stonhard’s confidential information or

relationships with those customers, information Gabriel would not

know and relationships he would not have helped create.

Accordingly, the remainder of the Court’s analysis on whether

Stonhard is entitled to a preliminary injunction will treat the

noncompete provision of the employment agreement as prohibiting

Gabriel only from soliciting individuals and companies who were



                            Page 37 of 41
Stonhard customers prior to Gabriel’s resignation from Stonhard

and were not also customers of CIC.

B.   Burden Imposed on Gabriel

     The noncompete provision of the employment agreement, to

the extent the Court finds it enforceable against Gabriel, does not

impose an undue burden on Gabriel. Determining whether an

undue burden is imposed on an employee requires the Court to

“determine the likelihood of the employee finding other work in his

or her field, and the burden the restriction places on the employee.”

More, 869 A.2d at 898. Courts are less likely to find undue

hardship where the employee’s termination of the employment

relationship has brought a noncompete provision into play. Id.

     Prohibiting Gabriel from soliciting business from most

Stonhard customers that were not also customers of CIC will not

impose an undue hardship on Gabriel. Gabriel testified at the

evidentiary hearing that he would not solicit from Stonhard

customers if they had not also done business with CIC. Gabriel

also testified that, until the noncompete provision is no longer in

effect, he expects the annual revenues for Coatings of Illinois to

remain at the level realized by CIC when CIC was in business.
                            Page 38 of 41
C.   Injury to the Public

     To the extent the Court has found the noncompete provision of

the employment agreement enforceable, the provision is not

injurious to the public. In considering the public interest, courts

“consider the demand for services offered by the employee and the

likelihood that those services can be provided by others working in

the area.” Chemetall US Inc. v. Laflamme, No. CV 16-780 (JLL),

2016 WL 885309, at *15 (D.N.J. Mar. 8, 2016).

     The noncompete agreement, to the extent it is enforceable,

prohibits Gabriel from soliciting business that were customers of

Stonhard prior to Gabriel’s resignation from Stonhard who did not

have a business relationship with CIC. Although these companies

cannot deal with Gabriel for their industrial lining needs, the

companies have other options, including Stonhard and the similar

companies that operate near Coatings of Illinois’ facility. See

Transcript, at 75-76. The potential inconvenience to Stonhard

customers looking for an alternative is not a sufficient reason to

find the noncompete provision of the employment agreement

between Stonhard and Gabriel completely unenforceable.



                            Page 39 of 41
     In conclusion, Stonhard has shown that a valid employment

agreement between Gabriel and Stonhard exists, but the

noncompete provision of the agreement is not enforceable as

written. Rather, the noncompete provision is enforceable against

Gabriel only to the extent that it prohibits Gabriel from soliciting

companies that were customers of Stonhard prior to Gabriel’s

resignation from Stonhard and did not have a business relationship

with CIC.

     The resulting problem for Stonhard is that it has not provided

evidence that Gabriel has violated the noncompete provision to the

extent it is enforceable. Although Stonhard elicited testimony

establishing that Gabriel has solicited certain of Stonhard’s

customers on behalf of Coatings of Illinois, Stonhard has provided

no evidence that those customers were not also customers of CIC

prior to Gabriel’s resignation from Stonhard. And Gabriel testified

that he has no intention of soliciting Stonhard customers who had

no business dealings with CIC. While Stonhard may doubt Gabriel

on this point, particularly given that Gabriel was less than

completely forthcoming regarding the reasons he was leaving

Stonhard, Stonhard has not shown that Gabriel has solicited, on
                            Page 40 of 41
behalf of Coatings of Illinois, Stonhard customers with no prior

relationship with CIC.

     There can be no success on a breach of contract claim without

evidence of a breach by the defendant. Stonhard has not presented

evidence that Gabriel has breached the noncompete provision of the

employment agreement between Stonhard and Gabriel, to the

extent that provision is enforceable. Therefore, Stonhard has not

shown a better than negligible likelihood of success on the merits of

its breach of contract claim against Gabriel. The Court need not

analyze whether Stonhard has shown irreparable harm or the lack

of an adequate remedy at law. In addition, the Court need not

weigh the balance of the harm to the parties that would result if a

preliminary injunction is granted or denied.

                         IV. CONCLUSION

     For the reasons stated, Plaintiff’s Motion for Preliminary

Injunction (d/e 4) is DENIED.



ENTER: September 30, 2019

                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE
                           Page 41 of 41
